Citation Nr: 1418485	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-02 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to November 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The issue of service connection for bilateral hearing loss on de novo review is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed March 2004 rating decision denied the Veteran's claim of service connection for tinnitus, because there was no evidence of a diagnosis of tinnitus and no evidence relating any tinnitus to the Veteran's service.

2.  Evidence received since the March 2004 rating decision shows the Veteran has tinnitus; relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's tinnitus is reasonably shown to be related to his service.

4.  An unappealed March 2004 rating decision denied the Veteran's claim of service connection for bilateral hearing loss, because there was no evidence of a right ear hearing loss disability and no evidence that his left ear hearing loss was related to his service. 

5.  Evidence received since the March 2004 rating shows the Veteran  has a right ear hearing loss disability and identifies an etiological factor in service for the bilateral hearing loss shown; relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2013). 

2.  On de novo review, service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies to the instant claim.  As this decision grants the benefits sought (reopens both claims and grants the one addressed on the merits), there is no reason to belabor the impact of the VCAA in this matter; any notice/duty to assist omission is harmless.
Furthermore, there is no reason to belabor whether the Veteran received Bryant v. Shinseki, 23 Vet. App. 488 (2010)- compliant, notice at the June 2013 videoconference hearing; as any defect in such notice likewise is harmless.

The Veteran's service treatment records (STRs) are associated with the record, and pertinent postservice medical reports have been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

New and Material Evidence

A May 2003 rating decision denied the Veteran's claims of service connection for tinnitus and bilateral hearing loss finding there was no evidence of tinnitus or a hearing loss disability.  A March 2004 rating decision continued the denial, finding there remained no evidence of tinnitus or a right ear hearing loss, and that while the Veteran had evidence of a left ear hearing loss, there was no evidence relating it to service.  The Veteran did not file a notice of disagreement with that decision, and it is final based on the evidence of record at the time of the decision.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).
The United States Court of Appeals for Veterans Claims (Court) has held that whether new and material evidence raises a reasonable possibility of substantiating the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by the VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Evidence of record at the time of the March 2004 rating decision included:

*Service Treatment Records from March 1970 to November 1971 which are silent for tinnitus or hearing loss.
*The Veteran's DD214 reflecting he was awarded a Combat Infantryman Badge (and is therefore entitled to consideration of his claim under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b)).
*Private treatment records from Trover Clinic from January 1973 to October 1985 which show the Veteran denied ringing in the ears and also show normal hearing.
*April 2004 records of private treatment for tonsillitis (which do not show a diagnosis of tinnitus or hearing loss).

Tinnitus

The Veteran's claim of service connection for tinnitus was previously denied based essentially on findings that there was no evidence that he had tinnitus or that any such disability was related to service.  Consequently, for evidence to be new and material, it must be evidence not of record in March 2004 that tends to show he has tinnitus, and relates it to service.

Evidence received since the March 2004 rating decision includes:
*A November 2006 VA audiology evaluation noting the Veteran's report of constant tinnitus.
*An April 2011 VA examination where the Veteran reported a history of tinnitus since returning from Vietnam.
*A September 2011 VA treatment record which notes a history of tinnitus.
*A transcript of a June 2013 videoconference hearing where the Veteran related he has experienced tinnitus since service. 

The Board finds that the evidence received since the March 2004 rating decision is new and material.  Tinnitus is a disability that is eminently capable of lay observation; the diagnosis is essentially established based on the subjective complaints of the person experiencing it.  Consequently, the Veteran is competent to establish its diagnosis by his own accounts that he experiences it.  Furthermore, as one method of establishing service connection is by showing that a disability became manifest in service, and has persisted since, the Veteran has presented evidence that tends to relate his tinnitus to his service.  For purposes of reopening his reports are presumed credible.  Therefore, particularly in light of the low threshold standard for reopening endorsed by the Court in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010), the additional evidence received is both new and material, and the claim of service connection for tinnitus may be reopened.

As the claim is reopened, the analysis proceeds to a de novo review.  The Veteran is not prejudiced by the Board's proceeding with de novo review of the claim without returning it to the RO for initial de novo consideration (upon reopening) because the RO reopened and denied the claim on the merits (in a December 2012 SOC).

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

The Veteran served in combat, and is entitled to the relaxed evidentiary requirements afforded under 38 U.S.C.A. § 1154(b).  The record also show (by the Veteran's reports) that during service in Vietnam he sustained acoustic trauma when a shell landed approximately 10 feet from him.  His credible testimony and statements are essentially to the effect that while he cannot pinpoint the exact date when he first noted his tinnitus, he had it upon his return from Vietnam and that it had its onset with the shell explosion incident in service.  

As was noted above, one method of establishing service connection is by showing that the disability became manifest in service and has persisted.  While the Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of tinnitus, his statements on April 2011 VA examination, on September 2011 VA treatment, and the June 2013 hearing are considered forthright and credible (it is not implausible that tinnitus noted by the Veteran during service would have gone unreported because it was then considered not significant). 

The Board acknowledges that an April 2011 VA examiner found that the Veteran's tinnitus is more likely related to occupational noise exposure as a mine worker.  However, that provider did not address the Veteran's report of continuity of tinnitus since service, and the opinion is therefore inadequate for rating purposes.  The Board finds no reason to reject the Veteran's accounts that his tinnitus began in service and has persisted, particularly with consideration of 38 U.S.C.A. § 1154 (b).  Accordingly, the Board finds that all requirements for establishing service connection are met, and that service connection for tinnitus is warranted.

Bilateral Hearing Loss

The Veteran's claim of service connection for hearing loss was previously denied based essentially on findings that there was no evidence that he had a right ear hearing loss, and no evidence that his left ear hearing loss is related to his service.  As noted above, for evidence to be new and material, it must be evidence not of record in March 2004 which shows he has a right hearing loss and relates a bilateral hearing loss to his service.

Evidence received since the March 2004 rating decision includes:

*A November 2006 VA audiological evaluation report which notes a finding of moderately severe to severe sensorineural hearing loss.
*A May 2008 private audiometry report (in graph form).
*September 2011 and March 2012 VA treatment records which show the Veteran was fitted for and issued hearing aids.
* The Veteran's testimony at the June 2013 Board to the effect that during service he was subjected to noise trauma from a shell explosion.
*The report of an April 2011 VA examination when puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
55
50
LEFT
15
25
50
60
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 90 percent in the left ear.  The diagnosis was bilateral hearing loss, and the examiner opined that the Veteran's hearing loss was more likely the result of [postservice] occupational noise exposure in the coal mines.

As the evidence received since the March 2004 rating decision includes the April 2011 VA audiometry which shows a right ear hearing loss disability by VA standards, the evidence received since March 2004 relates to a unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss.  As the Veteran has identified noise trauma in service, to which the hearing loss may be attributed, and particularly in light of the "low threshold" standard for reopening outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence raises a possibility of substantiating the claim, and is new and material evidence.  Accordingly, the claim of service connection for right ear hearing loss must be reopened.  

Service connection for left ear hearing loss was previously denied because there was no evidence of a nexus between such hearing loss and service.  At the June 2013 hearing, the Veteran identified a specific incident of combat noise trauma in service and stated that he experienced hearing loss following such trauma, a shell explosion.  As this evidence was received since the March 2004 decision, there is new evidence that relates to the unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss and raises a reasonably possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard outlined by the Court in Shade, the Board finds that new and material evidence has been received, and that the claim of service connection for left ear hearing loss must also be reopened.  

De novo consideration of the claim of service connection for bilateral hearing loss is addressed in the remand below.


ORDER

The appeal seeking to reopen a claim of service connection for tinnitus is granted; service connection for tinnitus is granted on de novo review.

The appeal seeking to reopen a claim of service connection for bilateral hearing loss is granted.
REMAND

A review of the evidence found that the reopened claim for service connection for bilateral hearing loss requires further evidentiary development. 

The Veteran argues that he developed bilateral hearing loss and tinnitus as a result of exposure to noise trauma in service; specifically a shell explosion, an incident that is consistent with the circumstances of his combat service.  He has also stated that he consistently wore ear protection while working in coal mines.  Because of the lack of objective evidence of continuity of a hearing loss since service, the etiology of the Veteran's hearing loss is a medical question.  The April 2011 VA examiner did not address the significance of the reported incident of severe combat noise trauma in service or the Veteran's assertions that he wore ear protection in his postservice occupation.  Accordingly, an opinion that takes these factors into account is necessary. 

The case is REMANDED for the following action:

1.  The RO should arrange for the Veteran's record to be forwarded to an audiologist or otologist for a supplemental medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  The entire record must be reviewed by the examiner.  Based on review of the record (and acknowledging the Veteran's accounts exposure to a mortar shell explosion in close proximity in service, and that he used ear protection while working in coal mines), the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss is related to his service/noise trauma therein. 

The examiner must explain the rationale for all opinions (addressing any credibility issues raised).  If noise trauma in service is found to not be the cause of the bilateral hearing loss, the examiner must identify the etiological factor(s) deemed more likely, and cite to the factual evidence that supports such conclusion. 

2.  The RO should then review the record and re-adjudicate (de novo) the reopened claim of service connection for bilateral hearing loss.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


